DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/10/2019 is in compliance with the provisions of 37 CFR 1.97 and was considered by the examiner. 

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-2 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (US-PGPUB 2008/0051632). 
 	Regarding claim 1, Ito discloses a miniature endoscope (Endoscope; see figs. 16-18 and paragraph 0216) comprising: 
 	an electric cable (Cable 217; see figs. 16-18 and paragraphs 0159, 0216);  
 	an image taking device having an optical sensor (CCD 212; see figs. 16-18 and paragraphs 0156-0157, 0159, 0216, 0224) electrically connected to said electric cable (Cable 217; see figs. 17-18) and a lens to capture the image (Objective lens 211; see figs. 16-18 and paragraphs 0156, 0216, 0224); 
 	a plurality of self-luminous members formed on said image taking device (Fluorescent coatings applied to surfaces 332a and 332b, or different surfaces of element 338 and surface 332b; see figs. 17-18 and paragraphs 0218, 0225, 0227, 0230, 0232); and 
 	a cover made of optically transparent material and substantially in a tubical shape forming axially an open end secured to said electric cable (Plastic material-made light-introducing member 332; see figs. 16-18 and paragraph 0218) and a front wall in front of said lens of said image taking device (Front-end surface 332a; see fig. 17 and paragraph 0218 and front surface 338 in fig. 18; see paragraph 0230). 

 	Regarding claim 2, Ito discloses everything claimed as applied above (see claim 1). In addition, Ito discloses said self-luminous members can be made of paints with fluorescent coating or phosphorescent coating (Fluorescent material is applied on the surfaces of a front-end surface 332a and a side surface 332b of the light-introducing chip 332; see fig. 17 and paragraph 0218). 

	Regarding claim 9, Ito discloses everything claimed as applied above (see claim 1). In addition, Ito discloses said front wall (Front-end surface 332a; see fig. 17 and paragraph 0218) of said cover is substantially perpendicular to the axial of said cover (Surface 332a is perpendicular to the axial of light-introducing member 332; see fig. 17)

 	Regarding claim 10, Ito discloses everything claimed as applied above (see claim 1). In addition, Ito discloses said front wall of said cover is in the shape of a curvature or sphere (A semispherical (dome-shaped) protruding section 338 that protrudes outwardly can be provided as a front surface for the light-introducing member 332; see fig. 18 and paragraph 0230). 

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Chang (US-PGPUB 2010/0185052). 
 	Regarding claim 3, Ito discloses everything claimed as applied above (see claim 1). However, Ito fails to expressly disclose said self-luminous members can be organic light emitting diodes.  
 	On the other hand, Chang discloses said self-luminous members can be organic light emitting diodes (A plurality of organic light-emitting diodes 32 are provided on the electronic member 31; see paragraphs 0037-0038 and figs. 1-2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ito and Chang to provide said self-luminous members can be organic light emitting diodes for the purpose of providing brighter illumination during the imaging operation. 

10.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Allyn (US-PGPUB 2015/0342836). 
 	Regarding claim 4, Ito discloses everything claimed as applied above (see claim 1). However, Ito fails to expressly disclose said optical sensor is substantially in a rectangular shape having a front surface and four side surfaces forming into four edges, said lens being formed on the said front surface to capture the image.  
 	Nevertheless, Allyn discloses said optical sensor (Camera 84; see fig. 6 and paragraph 0027) is substantially in a rectangular shape (Camera 84 can have a cuboidal housing 86; see paragraph 0027 and fig. 6) having a front surface (upper surface 86F; see fig. 6 and paragraph 0027) and four side surfaces (side surfaces 86B, 86C, 86D and 86E; see fig. 6 and paragraph 0027) forming into four edges (see edges in fig. 6), said lens being formed on the said front surface to capture the image (The distal end surface 86F of the camera 84 can include a lens 88. The lens 88 defines a field of view that projects generally outward from the distal end of the imaging assembly; see fig. 6 and paragraph 0027).  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ito and Allyn to provide said optical sensor is substantially in a rectangular shape having a front surface and four side surfaces forming into four edges, said lens being formed on the said front surface to capture the image for the purpose of providing a compact design with a supportive and stable structure. 

 	Regarding claim 5, Ito and Allyn disclose everything claimed as applied above (see claim 4). However, Ito fails to disclose said self-luminous members are formed on said side surfaces of said optical sensor.  
 	On the other hand, Allyn discloses said self-luminous members are formed on said side surfaces of said optical sensor (One or more light sources 96 can be provided. The light emitting diode 96 can be disposed on the side surface 86C of the camera module housing; see fig. 6 and paragraph 0030). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ito and Allyn to provide said self-luminous members are formed on said side surfaces of said optical sensor for the purpose of effectively controlling heat disturbances while capturing an image. 

11.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Allyn and further in view of Lin et al. (US-PGPUB 2018/0053031). 
 	Regarding claim 6, Ito and Allyn disclose everything claimed as applied above (see claim 4). However, Ito and Allyn fail to disclose said self-luminous members are formed on said edges of said optical sensor.  
 	Nevertheless, Lin discloses said self-luminous members are formed on said edges of said optical sensor (The plurality of LEDs are formed at the four edges of the optical sensor package 10; see fig. 1 and paragraph 0038). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ito, Allyn and Lin to provide said self-luminous members are formed on said edges of said optical sensor for the purpose of improving light precision of the sensor package.  

12.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Allyn and further in view of Iddan (US Patent 7,662,094). 
 	Regarding claim 7, Ito and Allyn disclose everything claimed as applied above (see claim 5). However, Ito and Allyn fail to disclose said self-luminous members are in a convex shape.  
 	Nevertheless, Iddan discloses said self-luminous members are in a convex shape (One or more light sources 24A and 24B mounted on a supporting means and having a convex shape as shown in fig. 1 and col. 3, lines 31-67).   
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ito, Allyn and Iddan to provide said self-luminous members are in a convex shape for the purpose of providing a wider light distribution. 

 	Regarding claim 8, Ito, Allyn and Idda disclose everything claimed as applied above (see claim 7). However, Ito and Allyn fail to disclose said cover is formed on the inner surface thereof with a plurality of convex recess corresponding and adjacent to said self-luminous members.  
 	On the other hand, Idda discloses disclose said cover is formed on the inner surface thereof with a plurality of convex recess corresponding and adjacent to said self-luminous members (Dome 10 includes a plurality of convex recess located between shoulders 16 and 18 which accommodate convex light sources 24A and 24B; see fig. 1 and col. 3, lines 31-54).  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ito, Allyn and Iddan to provide said cover is formed on the inner surface thereof with a plurality of convex recess corresponding and adjacent to said self-luminous members for the purpose of providing a wider light distribution. 


Citation of Pertinent Art
13.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
 	Fukuhori (US-PGPUB 2008/0045798) discloses as a result, according to the capsule endoscope using the transparent dome 2 in which the side 2a1 opposite to the light-emitting elements 4 is configured as the curved surface, the light distribution is wider than in the case where the end face 2a is not provided with the curved surface.


Contact Information
14. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        04/27/2022